DETAILED ACTION
This office action is in response to the application filed on 04/27/2021. Claims 1-20 are cancelled and claim 21 has been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 61/846,479 filed on 07/15/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021, 06/01/2021, 08/17/2021, 10/13/2021 and 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent application 16/552,342 which is now patent number 11,025,929. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent application US 16/552,342.

Instant Application 17/241,891
U.S. Patent No. 11,025,929
Claim 1: A decoder comprising a processor configured to decode a multi- layered video data stream that includes, for a plurality of layers, video content encoded therein in units of portions of pictures of the video content using inter-layer prediction, wherein each portion is encoded into a payload packet of a sequence of packets of the video data stream, 




wherein each access unit includes payload packets associated with a common time instant, and is subdivided into two or more decoding units, with each decoding unit including at least one payload packet associated with one of the plurality of layers, and wherein each access unit further includes: first timing control information signaling a first decoder buffer retrieval time for retrieving the respective access unit,
and second timing control information signaling, for each decoding unit of the respective access unit, a second decoder buffer retrieval time corresponding to a sequential order of the respective decoding unit in the multi-layered video data stream, or a third decoder buffer retrieval time based on which the decoding units in the respective 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0092994) in view of Toma (US 2016/0080755).

	Regarding claim 21, Wang discloses the following claim limitations: a decoder comprising a processor configured to decode a multi- layered video data stream that includes, for a plurality of layers (Wang, paragraph 26 discloses in multi-view coding or scalable video coding, multiple pictures or layers may be coded for a given time instance),
 	video content encoded therein in units of portions of pictures of the video content using inter-layer prediction (Wang, paragraph 27 discloses if operation at a sub-picture level is allowed, then a decoding unit is a subset of the access unit, and the access unit includes a plurality of decoding units.  Because an access unit includes video data for one or more pictures, operation at the decoding unit level can be considered as operation at a sub-picture level; in addition paragraph 64 discloses inter-prediction for different block sizes),
 wherein each portion is encoded into a payload packet of a sequence of packets of the video data stream (Wang, paragraph 129 and table 3 discloses "sub-picture timing SEI message" replaced by "decoding unit information SEI message… Signaling in SEI Message decoding_unit_info( payloadSize) [ Descriptor decoding_unit_id ue(v) du_cpb_removal_delay u(v)]),
 	the sequence of packets being divided into a sequence of access units, wherein each access unit includes payload packets associated with a common time instant (Wang, paragraph 6 discloses decoding units within an access unit, an access unit refers to the video data of one or more pictures within the same time instant).

	However, in the same field of endeavor Toma discloses more explicitly the following:
 and is subdivided into two or more decoding units, with each decoding unit including at least one payload packet associated with one of the plurality of layers (Toma, paragraphs 106 and 174 discloses Decoding order obtainer 130 obtains, from each of the plurality of packets, information indicating a position of the packet in the decoding order.  For example, decoding order obtainer 130 obtains the decoding order of a payload by analyzing header information of a packet.  Specifically, decoding order obtainer 130 obtains the decoding order of access units included in a payload or the decoding order of units into which an access unit is divided e.g. NAL units/decoding units; in addition the packets being associated with different layers is outlined above in Wang),
 and wherein each access unit further includes: first timing control information signaling a first decoder buffer retrieval time for the respective access unit (Toma, paragraphs 82-83 and 107 discloses a time obtaining step (S142) of obtaining first time information for determining a decoding time of each of the plurality of packets… The first time information is, for example, an absolute value of a DTS or a PTS ((DTS: Decode Time Stamp) or a presentation time (PTS: Presentation Time Stamp)) of a first access unit included in a packet),
and second timing control information signaling, for each decoding unit of the respective access unit, a second decoder buffer retrieval time corresponding to a sequential order of the respective decoding unit in the multi-layered video data stream, or a third decoder buffer retrieval time based on which the decoding units in the respective access unit are ordered in accordance with a layer order related to the plurality of layers (Toma, paragraphs 82-83 and 107 discloses a time calculating step (S143) of calculating second time information based on the first time information, the second time information indicating a decoding time of each of a plurality of units (i.e. access units) of division forming the packet; in addition Toma in paragraphs 68-69 discloses a rearranging step (S150) of rearranging the plurality of packets (layers) stored in the first buffer, in a decoding order; and a decoding step (S160) of decoding the plurality of packets rearranged in the decoding order… by rearranging packets in the decoding order, the packets can be decoded at appropriate timing, and thus, occurrence of a buffer overflow or underflow can be suppressed i.e. a first layer (packet) precedes a decoding unit associated with a second layer that succeeds the first layer in accordance with the layer order).
It would have been obvious to one with ordinary skill in the art at the time filing to modify the teaching of Wang with Toma to create the SEI message coding of Wang with the decoding device of Toma. 
The reasoning being is to provide decoding times of access units where occurrence of a buffer overflow or underflow can be suppressed (Toma, paragraph 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481